Winslow, C. J.
(dissenting). The circuit judge who tried this case tried it with his usual care and ability, and wrote a comprehensive opinion which demonstrates his close study of the case. In my judgment there is no foundation for the thought that he applied any. wrong rule of law to the case. The rule is that when a plaintiff or contestant in such a case as this has shown (1) a person unquestionably subject to undue influence, (2) opportunity to exercise such influence, (3) a disposition on the part of the person charged to exert the influence, and (4) a result clearly appearing to be the effect of the supposed influence, he has established a prima facie case of undue influence which must be met, or it will prevail. I do not understand that this rulé is shaken or questioned in this case.
*67Let it be admitted, as held in tbe opinion, tbat these four facts must be proven by clear and satisfactory evidence before the prima, facie case is made, still I think the trial judge’s opinion clearly shows that to his mind these four facts were so proven.
As to the first fact he says:
“Examining the evidence in this case, I find that the testator was at the time of and just before making his will a person susceptible to the influence of one in whom he might repose confidence or upon whom he might be dependent^
“He was seventy years old, was and for some time had been greatly enfeebled by disease, had for many years used intoxicating liquors excessively, particularly in the later years, his alcoholism had brought upon his fatal and now rapidly progressing disease of the liver, the final stage of which is cirrhosis and cessation of function. His physical system, was giving out in many particulars. For months he had been’unable to go to his place of business except by conveyance, and two days before making his will retired to his home and his bed, never again to leave his room alive. There can be no doubt that in his then enfeebled condition, no matter how strong had been his character before, he must have felt helpless and dependent and easily subject to any strong influence that might be brought to bear.”
A fact about which there can be no doubt must certainly be one that is proven by clear and satisfactory evidence.
As to the opportunity there is no dispute; as to the disposition the judge says:
“It appears that the proponent had the capacity and disposition to exercise strong influence. She was a vigorous and strong-minded woman of fifty-one years. Her marriage to the deceased was her third. She appears to have considerable business capacity. Her marriage to the deceased when he was nearly seventy years old, broken in health and burdened by age and his bad habit of alcoholism, was either very self-sacrificing upon her part or the result bf a design to financially profit by the marriage. It seems to me it was the latter. She took the deceased completely into her charge and to her *68own borne and showed a disposition to disconnect him from his children, particularly as he neared the end. Her employment of an attorney to collect of the son Charles a laundry bill, claimed to have'been incurred two or three years before, without previously asking for payment and without Charles knowing that he was indebted, seems much like an effort to put Charles at arms’-length. She made herself acquainted with the business of the deceased, and about the time of the execution of the will, or soon after, acted vindictively in dismissing the son Boy from the livery business. From the time when deceased became confined to his house until after he was too ill to consider business the sons had no opportunity to see the father, and opportunity was by proponent at least on two or three occasions refused. She was active in making arrangements for the drawing of the will, and the attorney was called whom she had personally employed to collect the laundry bill against Charles. All things considered, I feel that the ability and disposition on the part of proponent to get from the deceased all property she could, existed.”
The array of facts above stated, all of which are amply proven, point irresistibly to the conclusion that the disposition to influence existed in this case, and I construe the circuit judge’s words as meaning that he so concluded.
As to the fourth fact he says: “Lastly, the will made and here propounded appears clearly to have been the effect of some strong influence on the deceased,” and he then collates the facts which seem to him to demonstrate this fact.
So we have the second of the necessary facts, i. e. opportunity, admittedly existing, and of the other three we have the circuit judge’s deliberate statement that as to the first there is “no doubt,” as to the third “it appears,” and as to the fourth “it appears clearly.” In view of these declarations of the trial judge, it seems to me there is no room to say that he applied any wrong rule of law to the case.
No one questions the sacredness of a will, nor the importance of upholding the right of every man to make his will and have its provisions faithfully carried out. It should be re*69membered at the same time that it is just as important that a document which is not in fact the will of the testator, but is the expression of the wishes of a strong and cunning mind which has overpowered the mind of the testator, should be set aside.
The trial judge decided, -after seeing the witnesses and carefully considering the evidence, that the latter case was the case presented here. I think his decision should be affirmed unless we are ready to say that our oft repeated declarations of the dignity to be given to a circuit judge’s findings of fact are to become mere sounding proclamations.